Rapallo, J.
There was evidence in the case tending to prove that before the plaintiff was put off the train at West Albany, he offered to pay to the conductor the additional four cents which he demanded, and that other passengers offered to pay the amount in his behalf. There was no error in the submission of this question to the jury, and they appear to have found the fact in favor of the plaintiff. If the stoppage at West Albany had been made for the sole purpose of putting the plaintiff off, and he had rendered it necessary by a fractious refusal to pay the extra fare, he would not have been entitled to insist on continuing his trip after having occasioned such an interruption. But West Albany having been one of the regular stopping places of the train, we think that if, before being ejected there, he or others in his behalf offered to pay the full fare, the conductor should have accepted it,
The admission of' the testimony as to the circumstances under which the plaintiff got on the train could not have affected the result, for the court expressly charged the jury that the defendant had a right to charge the extra fare, and that was the only point upon which the evidence could have any bearing. The discrepancies and contradictions in the testimony were solely for the consideration of the jury.
The judgment should be affirmed.
All concur.
Judgment affirmed.